Citation Nr: 1403991	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  In June 2011, the case was remanded for further development.  

[The Board has reviewed both the paper claims file, and the Veteran's Virtual VA (electronic) record to ensure that the record considered is complete.  A review of the documents in Virtual VA found that they are either duplicates or not material to the issue on appeal.]


FINDINGS OF FACT

Hypertension was not manifested in service; or in the first postservice year; is not shown to be related directly to the Veteran's service; and is not shown to have been caused or aggravated by his service connected diabetes.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quarticcio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service (or service connected disability) and the claimed disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a September 2009 letter (prior to the December 2009 rating decision on appeal).  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  He has had ample opportunity to respond and supplement the record, and has not alleged notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in October 2009 and August 2011.  The Board found the October 2009 examination inadequate for rating purposes.  The Board finds the August 2011 examination conducted pursuant to the Board's remand to be adequate; the examiner expressed familiarity with the history of the disability, conducted a thorough examination, and provided rationale to support her opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.




Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that such disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

To substantiate a claim of service connection, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a claim for secondary service connection, the Veteran must show: (1) a present disability for which service connection is claimed; (2) an already service connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is claimed.

The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If a fair preponderance of the evidence is against the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent as to any complaints of, or treatment for, hypertension.  On October 2009 VA examination, he stated that his hypertension was first diagnosed in March 1990.  Private medical records show he has received treatment for hypertension since June 2001.

The Veteran has established service connection for diabetes, effective May 19, 2009.

On October 2009 VA examination, the diagnosis was essential hypertension.  The examiner opined that it was not a complication of, nor aggravated by, the Veteran's diabetes, but did not provide a rationale.  On August 2011 VA examination pursuant to the Board's remand, benign essential hypertension was diagnosed; the examiner opined it was not caused or aggravated by diabetes.  She explained that the Veteran's diabetes was under excellent control, with no signs of renal disease (which she indicated would be present if hypertension was a complication of diabetes).

Hypertension was not manifested in service or the first postservice year.  Accordingly, service connection for hypertension on the basis that it became manifest in service and has persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Notably, the Veteran does not contend that his hypertension disability is directly related to his service; instead he seeks service connection for hypertension on the basis that it is secondary to his service connected diabetes.

It is not in dispute that the Veteran has hypertension; it has been diagnosed by VA and private providers.  As is noted above, he has established service connection for diabetes.  Consequently, what the Veteran must still show to substantiate his claim is that his hypertension was caused or aggravated by his service connected diabetes.  That is a medical question, beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's own opinion is not competent evidence in this matter.  The Board notes the medical literature he has submitted in support of his theories, but finds that such evidence only suggests generally that hypertension and diabetes may be related (a point not in dispute), and does not specifically indicated that the Veteran's hypertension was caused or aggravated by his diabetes.  Significantly, it does not address the rationale provides by the August 2011 VA examiner indicating that if the hypertension was secondary to diabetes, the Veteran would be exhibiting signs of renal disease.

None of the postservice treatment records relate the Veteran's hypertension to his diabetes.  The only competent medical evidence that specifically and adequately addresses the matter of nexus between the Veteran's diabetes and hypertension is the opinion of the August 2011 VA examiner (as the October 2009 VA examiner's opinion is unsupported by rationale).

The August 2011 VA examiner expresses familiarity with the record, and provided a clear explanation of rationale.  Her opinion cites that the Veteran's diabetes is under excellent control, and that the absence of renal disease weighs against hypertension being a complication of diabetes.  The record does not include any evidence to the contrary, and the August 2011 VA examiner's is probative evidence in this matter.  Because the evidence to the contrary lacks probative value (for reasons cited), the Board finds the August 2011 VA examiner's opinion persuasive.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, his appeal in this matter must be denied.





ORDER

Service connection for hypertension, to include as secondary to service connected diabetes mellitus, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


